 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:97-cr-00202-TLN-EFB
12                       Respondent,
13           v.                                         ORDER
14    CHRISTOPHER PARKER,
15                       Movant.
16

17          Christopher Parker has filed a motion to vacate, set aside, or correct his sentence

18   pursuant to 28 U.S.C. § 2255. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 29, 2018, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Movant has filed objections

23   to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis. However, the Court concludes that reasonable jurists could find Movant’s claims

28   debatable and that the questions presented are adequate to proceed. United States v. Newton,
                                                       1
 1   1:94-cr-05036-LJO, (ECF No. 114 at 11) (citing Lambright v. Stewart, 220 F.3d 1022, 1025 (9th

 2   Cir. 2000) (a movant “must demonstrate that the issues are debatable among jurists of reason; that

 3   a court could resolve the issues in a different manner; or that the questions are adequate to

 4   deserve encouragement to proceed further.”); Jennings v. Woodford, 290 F.3d 1006, 1010 (9th

 5   Cir. 2002) (the standard for granting a certificate of appealability is “relatively low”)).

 6   Accordingly, the Court GRANTS Movant a certificate of appealability.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The findings and recommendations filed June 29, 2018, are ADOPTED; and

 9          2. Movant’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

10   § 2255 (ECF No. 448) is DENIED.

11          3. The Court GRANTS to Movant a certificate of appealability for this motion.

12          IT IS SO ORDERED.

13

14   Dated: October 3, 2018

15

16

17
                                            Troy L. Nunley
18                                          United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                         2
